EXHIBIT MANTYLA MCREYNOLDS LLC 178 South Rio Grande Street, Suite 200 Salt Lake City, Utah84101 Telephone:801.269.1818 Facsimile:801.266.3481 The Board of Directors Northern Oil and Gas, Inc.: We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 for the registration of up to 15,000,000 shares of common stock of Northern Oil and Gas, Inc. (the “Company”) of our reports dated March 16, 2009, with respect to the balance sheets of Northern Oil and Gas, Inc. (formerly Kentex Petroleum, Inc.), an exploration stage company, as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2008 and the effectiveness of internal control over financial reporting as of December 31, 2008, which reports appear in the December 31, 2008 annual report on Form 10-K of Northern Oil and Gas, Inc.We also consent to the use of our name as experts in such Registration Statement. /s/ Mantyla McReynolds LLC Salt Lake City, Utah
